ICJ_098_KasikiliSedudu_BWA_NAM_1998-02-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER OF 27 FEBRUARY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ORDONNANCE DU 27 FEVRIER 1998
Official citation:

Kasikili/Sedudu Island (Botswana/Namibia),

Order of 27 February 1998, I.C.J. Reports 1998, p. 6

Mode officiel de citation:

Ile de Kasikili/Sedudu ( Botswana/Namibie),
ordonnance du 27 février 1998, CI.J. Recueil 1998, p. 6

ISSN 0074-4441
ISBN 92-1-070760-5

 

 

Sales number
N° de vente:

697

 

 
1998
27 February
General List
No. 98

INTERNATIONAL COURT OF JUSTICE
YEAR 1998

27 February 1998

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY ; Judges ODA,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
KoOoïMANS; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticles 44 and 46 of the Rules of Court,

Having regard to the Special Agreement between the Republic of Bot-
swana and the Republic of Namibia, signed at Gaborone on 15 February
1996 and notified jointly to the Court on 29 May 1996, whereby the
Parties submitted to the Court the dispute between them concerning the
boundary around Kasikili/Sedudu Island and the legal status of the
island,

Having regard to the Order of the Court dated 24 June 1996, fixing
28 February 1997 as the time-limit for the filing of a Memorial by each of
the Parties and 28 November 1997 as the time-limit for the filing of a
Counter-Memorial by each of the Parties, and reserving the subsequent
procedure for further decision;

4
7 KASIKILI/SEDUDU ISLAND (ORDER 27 ITI 98)

Whereas the Memorials and Counter-Memorials of the Parties were
duly filed within the time-limits thus fixed;

Whereas in Article IT, paragraph 2 fc), of the Special Agreement, the
Parties agreed that the written pleadings in the case should include, in
addition to the Memorials and Counter-Memorials, “such other .. .
pleadings as may be approved by the Court at the request of either of the
Parties, or as may be directed by the Court”;

Whereas in a joint letter dated 16 February 1998 the Agents of the
Parties notified the Court that their Governments had “jointly decided
to request further written pleadings pursuant to Article II (2) (c) of
the Special Agreement”, those pleadings to be filed by 27 November
1998;

Taking into account the agreement between the Parties,

Fixes 27 November 1998 as the time-limit for the filing of a Reply by
each of the Parties; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of February, one
thousand nine hundred and ninety-eight, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Republic of Botswana and the Government of the
Republic of Namibia, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
